Citation Nr: 0512924	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-21 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for chronic lumbar muscular strain, with degenerative 
instability and degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from November 1986 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran contends that the impairment associated with his 
service connected low back disorder is inadequately reflected 
by the schedular evaluation presently in effect, thereby 
warranting increased ratings.  

The record shows that the veteran was last afforded a VA 
compensation examination to evaluate his low back in March 
2004.  However, his March 2005 Video Conference hearing 
testimony as well as a March 2005 statement from his employer 
reflects that this disability has worsened.  Specifically, 
while the most recent VA examination notes that the veteran 
did not limp and used bed rest about once per month for 
treatment of his back, the veteran subsequently testified 
that he experiences radiating muscle spasms and pain several 
times per day and requires daily bed rest.  In addition, the 
statement from his employer notes that he has an abnormal 
gait.  Accordingly, the veteran should be afforded a VA 
examination to determine the current nature and severity of 
his low back disorder. 

In this regard, it is noted that VA General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1995).  Moreover, under 
the provisions of the VCAA, the assistance provided by VA 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. 
§ 3.159(c)(4); see also Green v. Derwinski, 1 Vet. App. 121 
(1991).  

The Board further notes that VA has revised the regulations 
for evaluating disabilities of the spine, with the most 
recent revision effective September 26, 2003.  Amendment to 
Part 4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-
51458 (August 27, 2003) (codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243).  Review of the record reflects that, although 
the veteran was afforded a VA examination of the back 
subsequent to the most recent revision and these regulatory 
changes were considered in the most recent Supplemental 
Statement of the Case, dated in November 2004, the veteran 
has not been provided with notice of the change in the rating 
criteria and given the opportunity to submit additional 
evidence or argument on the issue.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  Provide the veteran notice of new 
spine disability rating criteria, 
codified at 38 C.F.R. § 4.71a (2004) and 
inform him that he may submit any 
evidence or information to support his 
claim in light of the new criteria.

2.  Thereafter, the veteran should be 
afforded comprehensive VA orthopedic and 
neurological examinations to determine 
the nature and extent of his low back 
disorder.  The veteran's claims folder 
must be made available for review in 
connection with the examinations.  All 
necessary diagnostic tests should be 
completed and all pertinent 
symptomatology and findings should be 
reported in detail.  

The examiner should note the range of 
motion for the lumbar spine.  Whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted, and whether 
there is likely to be additional range of 
motion loss due to any of the following 
should be addressed: (1) pain on use, 
including during flare-ups; (2) weakened  
movement; (3) excess fatigability; or (4) 
incoordination.  The examiner is asked to 
describe whether pain significantly 
limits functional ability during flare-
ups or when the lumbar spine is used 
repeatedly.  All limitation of function 
must be identified.  If there is no pain, 
no limitation of motion and/or no 
limitation of function, such facts must 
be noted in the report.

The examiner should state whether there 
is any loss of lateral motion with 
osteoarthritic changes; narrowing or 
irregularity of joint space; abnormal 
mobility on forced motion; listing of the 
spine; or positive Goldthwaite's sign.  

Finally, the examiner should state, if 
possible, the frequency and duration of 
incapacitating episodes of intervertebral 
disc syndrome, if the veteran suffers 
such attacks, and the extent to which 
relief is experienced between such 
attacks.  Are there persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the 
site of the diseased disc, with little 
intermittent relief?  

The examiner should address any 
indication that the veteran's complaints 
of pain or other symptomatology is not in 
accord with physical findings on 
examination. 

If the physician is unable to render any 
opinion sought, it should be so indicated 
on the record and the reasons therefor 
should be noted.  The factors upon which 
any medical opinion is based must be set 
forth for the record.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issue on 
appeal, to include whether the former 
and/or current criteria for rating 
disability of the spine should be 
applied.  If any remaining benefit sought 
is not granted to the veteran's 
satisfaction, the RO should issue an 
appropriate supplemental statement of the 
case.  The requisite period of time for a 
response should be afforded.  Thereafter, 
the case should be returned to the Board 
for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate  



action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




_______________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




